 

Exhibit 10.2

 

FIRST AMENDMENT

TO THE

IMS HEALTH INCORPORATED EMPLOYEE PROTECTION PLAN

(as amended and restated effective January 1, 2014)

 

Effective as of the date written below, the IMS Health Incorporated Employee
Protection Plan (the “Plan”), as amended and restated effective January 1, 2014
is amended as follows:

The definition of “Change in Control” is amended to include the following
paragraph immediately after subparagraph (e):

 

“Notwithstanding anything in the Plan to the contrary, in no event shall the
execution of the Agreement and Plan of Merger by and between IMS Health
Holdings, Inc. and Quintiles Transnational Holdings Inc. dated May 3, 2016, as
may be amended, the announcement of the potential transaction contemplated by
such agreement nor the consummation of the transaction contemplated by such
agreement, constitute a Change in Control for purposes of the Plan.”

In all other respects the Plan remains in full force and effect.

 

The Leadership Development and Compensation Committee of the IMS Health
Holdings, Inc. Board of Directors has caused this instrument of amendment to be
executed this first day of June, 2016.  

 

Very truly yours,

 

 

IMS HEALTH INCORPORATED

 

 

By:

/s/ Harvey A. Ashman

 

Name:    Harvey A. Ashman

 

Title:    Secretary

 

